IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-76,356-02


                    EX PARTE DELRIDGE JERMAINE CLARK, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 2014CR1658-W1 IN THE 175TH DISTRICT COURT
                            FROM BEXAR COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of two counts of Assault on a Public Servant and sentenced to

twenty years’ imprisonment on each count, to run concurrently. The Fourth Court of Appeals

affirmed his conviction. Clark v. State, No. 04-15-00526-CR (Tex. App.—San Antonio, Nov. 2,

2016) (not designated for publication). Applicant filed this application for a writ of habeas corpus

in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.

       Applicant contends that he was deprived of an opportunity to file a petition for discretionary

review (PDR) due to the ineffective assistance of his appellate counsel. The trial court recommended

that Applicant be granted an opportunity to file an out-of-time PDR. The court’s recommendation
                                                                                                       2

is not supported by the record because it faults appellate counsel regardless of whether Applicant

timely retained her. Accordingly, the trial court shall make additional fact findings. It appears that

Applicant is represented by counsel. If the trial court elects to hold a hearing, it shall determine if

Applicant is represented by counsel, and if not, whether Applicant is indigent. If Applicant is

indigent and wishes to be represented by counsel, the trial court shall appoint an attorney to represent

Applicant at the hearing. See TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make further findings and conclusions as to when appellate counsel was

retained and whether that retainment was timely for purposes of filing a PDR. The trial court may

make any other findings and conclusions that it deems appropriate in response to Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: September 29, 2021
Do not publish